___________

                                      No. 95-3968
                                      ___________

Jerry William Weber,                         *
                                             *
              Plaintiff-Appellant,           *
                                             *   Appeal from the United States
     v.                                      *   District Court for the
                                             *   District of Minnesota.
Frank W. Wood,                               *
                                             *      [UNPUBLISHED]
              Defendant-Appellee.            *

                                      ___________

                        Submitted:    July 11, 1996

                             Filed:   July 18, 1996
                                      ___________

Before FAGG, LAY, and HEANEY, Circuit Judges.

                                      ___________

PER CURIAM.


     Upon     review    of   the   overall   record,   the   Findings   of   Fact   and
Conclusions of Law made by the district court, and the briefs filed on
appeal in this court, we find the decision of the district court is an
interlocutory order over which this court has no appellate jurisdiction.
On this basis we dismiss the appeal for lack of jurisdiction.


     See 8th Cir. R. 47B.


     IT IS SO ORDERED.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.